             Case 3:21-cv-05502-EMC Document 21 Filed 09/10/21 Page 1 of 4




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE K. SNODGRASS, State Bar #148137
     JEREMY M. GOLDMAN, State Bar #218888
 3   Deputy City Attorneys
     City Hall, Room 234
 4   1 Dr. Carlton B. Goodlett Place
     San Francisco, California 94102-4682
 5   Telephone:     (415) 554-6762
     Facsimile:     (415) 554-4699
 6   E-Mail:        jeremy.goldman@sfcityatty.org

 7
     Attorneys for Defendant
 8   CITY AND COUNTY OF SAN FRANCISCO

 9

10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12

13    DOORDASH, INC. and GRUBHUB INC.,              Case No. 3:21-cv-05502 EMC

14           Plaintiffs,                            DEFENDANT CITY AND COUNTY OF
                                                    SAN FRANCISCO’S REQUEST FOR
15           vs.                                    JUDICIAL NOTICE IN SUPPORT OF ITS
                                                    MOTION TO DISMISS
16    CITY AND COUNTY OF SAN FRANCISCO,
                                                    Hearing Date:   November 4, 2021
17           Defendant.                             Time:           1:30 p.m.
                                                    Place:          Courtroom 5
18

19

20

21

22

23

24

25

26

27

28
      REQUEST FOR JUDICIAL NOTICE                                       n:\govlit\li2021\220034\01550478.docx
      CASE NO. 3:21-cv-05502 EMC
               Case 3:21-cv-05502-EMC Document 21 Filed 09/10/21 Page 2 of 4




 1           Defendant City and County of San Francisco (“the City”) respectfully requests that, pursuant to

 2   Federal Rule of Evidence 201, this Court take judicial notice of the documents attached as Exhibits A

 3   through M to the accompanying declaration of Jeremy M. Goldman. The City also requests that the

 4   Court take judicial notice of the facts that (1) Uber Technologies, Inc. and Portier LLC (the Uber

 5   subsidiary that operates Uber Eats and Postmates), and Instacart are headquartered in San Francisco

 6   (Goldman Decl. Exs. E-G); and (2) campaign finance records maintained by the California Secretary

 7   of State do not show any contributions in support of Proposition 22 by goPuff, Delivery.com, or Slice

 8   (Goldman Decl. Exs. K-M).

 9           Federal Rule of Evidence 201(b) states that “[a] judicially noticed fact must be one not subject

10   to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the

11   trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy

12   cannot reasonably be determined.” Sufficient notice of matters subject to judicial notice is provided

13   by lodging a copy of the relevant documents and record with the Court. Fed. Rule Evid. 201(d).

14           Resolutions of the San Francisco Board of Supervisors are subject to judicial notice as matters

15   of public record. Cath. League for Religious & C.R. v. City & Cty. of San Francisco, 464 F. Supp. 2d

16   938, 941 (N.D. Cal. 2006). Resolution No. 499-20 (Goldman Decl. Ex. A), which is the Board

17   resolution opposing Proposition 22 referenced in paragraph 42.a of the Complaint, is relevant to

18   Plaintiffs’ retaliation claim.

19           Meeting agendas of governmental bodies are likewise subject to judicial notice as matters of

20   public record. Duke v. City Coll. of San Francisco, 445 F. Supp. 3d 216, 224 (N.D. Cal. 2020); Jonna

21   Corp. v. City of Sunnyvale, CA, No. 17-CV-00956-LHK, 2017 WL 2617983, at *4 (N.D. Cal. June 16,

22   2017); see also Santa Monica Food Not Bombs v. City of Santa Monica, 450 F.3d 1022, 1025 n. 2 (9th

23   Cir. 2006) (taking judicial notice of staff report and other documents available on government

24   website); Reese v. Odwalla, Inc., No. 13-CV-00947-YGR, 2017 WL 565095, at *1 n.2 (N.D. Cal. Feb.

25   13, 2017) (taking judicial notice of FDA proposed regulations and draft guidance); Comm. to Protect

26   our Agric. Water v. Occidental Oil & Gas Corp., 235 F. Supp. 3d 1132, 1152 (E.D. Cal. 2017) (taking

27   judicial notice of letters and presentation to Board of Supervisors). The proposed Advisory in the

28   Agenda of the New York State Liquor Authority (Goldman Decl. Ex. J) is relevant to the
      REQUEST FOR JUDICIAL NOTICE                           1                         n:\govlit\li2021\220034\01550478.docx
      CASE NO. 3:21-cv-05502 EMC
               Case 3:21-cv-05502-EMC Document 21 Filed 09/10/21 Page 3 of 4




 1   foreseeability of regulation that could impact the commissions charged by third-party delivery service

 2   companies.

 3           “When ruling on a motion to dismiss, a court may take judicial notice of SEC filings.” In re

 4   Leapfrog Enter., Inc. Sec. Litig., 200 F. Supp. 3d 987, 992 (N.D. Cal. 2016) (citing Dreiling v. Am.

 5   Express Co., 458 F.3d 942, 946 n. 2 (9th Cir.2006)). Plaintiffs’ SEC filings (Goldman Decl. Exs. B-

 6   D) are relevant to the foreseeability of regulation that could impact the commissions charged by third-

 7   party delivery service companies and to what Plaintiffs communicated about the risks of investment,

 8   which bears on their regulatory taking claim. For the purpose of the motion to dismiss, this Court

 9   need not take judicial notice of any statement in Plaintiffs’ filings for the truth of the matter asserted,

10   but only to show Plaintiffs’ awareness. See, e.g., Rasha v. BellSouth Telecommunications, Inc., No.

11   1:05-CV-03305-JEC, 2009 WL 10697350, at *3 n.5 (N.D. Ga. Apr. 17, 2009) (court may take judicial

12   notice of a plaintiff’s prior statements to show the plaintiff’s “awareness of, or belief in, certain factual

13   assertions, not the truth of those assertions”).

14           The location of a corporation’s headquarters and its acquisition of another entity (see Goldman

15   Decl. Exs. E-G) are facts subject to judicial notice. Flower v. Wachovia Mortg. FSB, No. C 09-343 JF

16   HRL, 2009 WL 975811, at *3 (N.D. Cal. Apr. 10, 2009); Chan Ah Wah v. HSBC N. Am. Holdings

17   Inc., No. 15 CIV. 8974 (LGS), 2019 WL 859042, at *1 (S.D.N.Y. Feb. 22, 2019); Del Aguila v.

18   Genentech-Roche Transitional Benefit Plan, No. C 14-4265 MMC, 2015 WL 2089636, at *2 (N.D.

19   Cal. May 4, 2015); Prince v. New York, No. 11-CV-5055 CBA, 2011 WL 5117601, at *1 n.2

20   (E.D.N.Y. Oct. 24, 2011); Khoury Invs. Inc. v. Nationwide Mut. Ins. Co., No. CV 13-05415-MWF

21   (EX), 2013 WL 12140449, at *2 (C.D. Cal. Sept. 16, 2013) (taking judicial notice of facts contained in

22   a Statement of Information filed with the California Secretary of State). The fact that Uber

23   Technologies/Portier LLC (which operates Uber Eats and now Postmates as well) and Instacart are

24   headquartered in San Francisco is relevant to Grubhub’s claim that the commission cap discriminates

25   against interstate commerce.

26           A court may take judicial notice of a newspaper article that is referenced and described in the

27   complaint, Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005); Ryan v. Microsoft Corp., 147 F.

28   Supp. 3d 868, 874 n.1 (N.D. Cal. 2015), or even if not referenced in the Complaint, in order to
      REQUEST FOR JUDICIAL NOTICE                           2                         n:\govlit\li2021\220034\01550478.docx
      CASE NO. 3:21-cv-05502 EMC
              Case 3:21-cv-05502-EMC Document 21 Filed 09/10/21 Page 4 of 4




 1   establish what information was in the public realm at the time, Von Saher v. Norton Simon Museum of

 2   Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010); Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d

 3   971, 981 n. 18 (9th Cir. 1999). The newspaper articles (Goldman Decl. Exs. H, I) are relevant to the

 4   foreseeability of regulation impacting Plaintiffs’ commissions.

 5          Finally, a court may take judicial notice of campaign contributions reflected in records filed

 6   with the state. See, e.g., Riel v. City of Santa Monica, No. CV1404692BROJEMX, 2014 WL

 7   12694159, at *3 (C.D. Cal. Sept. 22, 2014) (campaign filing showing plaintiff’s contributions); Vote

 8   Choice, Inc. v. Di Stefano, 814 F. Supp. 195, 199 (D.R.I. 1993) (corporate contributions and

 9   expenditures appearing in public records maintained by the state Board of Elections). The fact that the

10   campaign finance records for the Campaign Committee supporting Proposition 22 (Goldman Decl.

11   Exs. K-M) do not show any contributions by goPuff, Delivery.com, or Slice, which paragraph 16 of

12   the Complaint identifies as additional third-party platforms operating in San Francisco, is relevant to

13   Plaintiffs’ retaliation claim insofar as it shows that—like Grubhub—there are other companies that

14   Plaintiffs contend are subject to the Ordinance that did not finance the campaign for Proposition 22.

15

16   Dated: September 10, 2021
17                                                 DENNIS J. HERRERA
                                                   City Attorney
18                                                 WAYNE K. SNODGRASS
19                                                 JEREMY M. GOLDMAN
                                                   Deputy City Attorneys
20

21                                             By: /s/Jeremy M. Goldman
                                                  JEREMY M. GOLDMAN
22
                                                   Attorneys for Defendant
23                                                 CITY AND COUNTY OF SAN FRANCISCO
24

25

26

27

28
      REQUEST FOR JUDICIAL NOTICE                         3                        n:\govlit\li2021\220034\01550478.docx
      CASE NO. 3:21-cv-05502 EMC
